Case 2:17-cv-01565-KSH-CLW Document 14 Filed 10/26/18 Page 1 of 2 PageID: 148




LITE DEPALMA GREENBERG, LLC
Bruce D. Greenberg
570 Broad Street, Suite 1201
Newark, New Jersey 07102
Telephone: (973) 623-3000
Facsimile: (973) 623-0858
bgreenberg@litedepalma.com

Attorneys for Plaintiff

[Additional counsel on signature page]

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

JOHN GIBSON, Individually and On              :
Behalf of All Others Similarly Situated,      :   Civil Action No.: 17-1565(KSH)(CLW)
                                              :
                      Plaintiff,              :
                                              :
               v.                             :           PLAINTIFF’S NOTICE OF
                                              :           VOLUNTARY DISMISSAL
SCYNEXIS, INC., MARCO TAGLIETTI,              :
ERIC FRANCOIS, YVES J. RIBEILL,               :
JONATHAN SEARS WOODALL, and                   :
CHARLES F. OSBORNE,                           :
                                              :
                      Defendants.             :

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff John

Gibson hereby voluntarily dismisses this action without prejudice. Defendants SCYNEXIS, Inc.,

Marco Taglietti, Eric Francois, Yves J. Ribeill, Jonathan Sears Woodall, and Charles F. Osborne

have not answered or filed a motion for summary judgment in this case.

                                            LITE DEPALMA GREENBERG, LLC

Dated: October 26, 2018                     /s/ Bruce D. Greenberg
                                            Bruce D. Greenberg
                                            570 Broad Street, Suite 1201
                                            Newark, NJ 07102
                                            Telephone: (973) 623-3000
                                            Facsimile: (973) 623-0858
                                            bgreenberg@litedepalma.com
Case 2:17-cv-01565-KSH-CLW Document 14 Filed 10/26/18 Page 2 of 2 PageID: 149




                                   POMERANTZ LLP
                                   Jeremy A. Lieberman
                                   J. Alexander Hood II
                                   600 Third Avenue, 20th Floor
                                   New York, New York 10016
                                   Telephone: (212) 661-1100
                                   Facsimile: (212) 661-8665
                                   jalieberman@pomlaw.com
                                   ahood@pomlaw.com

                                   POMERANTZ LLP
                                   Patrick V. Dahlstrom
                                   10 South La Salle Street, Suite 3505
                                   Chicago, Illinois 60603
                                   Telephone: (312) 377-1181
                                   Facsimile: (312) 377-1184
                                   pdahlstrom@pomlaw.com

                                   Attorneys for Plaintiff




                                      2
